



Infrastructure and Energy Alternatives, Inc. 2018 Equity Incentive Plan
(Amended and Restated as of June 3, 2019)
1.Purpose. The Amended and Restated Infrastructure and Energy Alternatives, Inc.
2018 Equity Incentive Plan (the “Plan”) is intended to help Infrastructure and
Energy Alternatives, Inc., a Delaware corporation (including any successor
thereto, the “Company”) and its Affiliates (i) attract and retain key personnel
by providing them the opportunity to acquire an equity interest in the Company
or other incentive compensation measured by reference to the value of Common
Stock, and (ii) align the interests of key personnel with those of the Company’s
shareholders.
The Plan as set forth herein constitutes an amendment and restatement of the
Plan as in effect immediately prior to the Effective Date (the “Prior Plan”).
The Prior Plan was originally approved by the shareholders of the Company on
March 21, 2018. Except as provided in the following sentence, the Plan shall
supersede and replace in its entirety the Prior Plan. Notwithstanding any
provisions herein to the contrary, each award granted under the Prior Plan prior
to the Effective Date shall be subject to the terms and provisions applicable to
such award under the Prior Plan, as in effect as of the date such award was
granted.
2.Effective Date; Duration. The Plan shall be effective as of the date on which
the Plan is approved by the shareholders of the Company (the “Effective Date”).
The expiration date of the Plan, on and after which date no Awards may be
granted, shall be the tenth anniversary of the Effective Date; provided,
however, that such expiration shall not affect Awards then outstanding, and the
terms and conditions of the Plan shall continue to apply to such Awards.


3.Definitions. The following definitions shall apply throughout the Plan.


(a)“Affiliate” means (i) any person or entity that directly or indirectly
controls, is controlled by or is under common control with the Company and/or
(ii) to the extent provided by the Committee, any person or entity in which the
Company has a significant interest. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any person or entity, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such person or entity, whether through the ownership of voting or
other securities, by contract or otherwise.
 
(b)“Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, and/or Other Stock-Based Award
granted under the Plan.


(c)“Award Agreement” means the agreement (whether in written or electronic form)
or other instrument or document evidencing any Award granted under the Plan.


(d)“Beneficial Ownership” has the meaning set forth in Rule 13d-3 promulgated
under Section 13 of the Exchange Act.


(e)“Board” means the Board of Directors of the Company.


(f)“Cause” in the case of a particular Award, unless the applicable Award
Agreement states otherwise, (i) shall have the meaning given such term in any
employment, consulting, change-in-control, severance or any other agreement
between the Participant and the Company or an Affiliate in effect at the time of
such termination or (ii) if “cause” or term of similar import is not defined or,
in the absence of, any such employment, consulting, change-in-control, severance
or any other agreement, means the Participant’s (A) willful misconduct or gross
neglect of the Participant’s duties; (B) having engaged in conduct harmful
(whether financially, reputationally or otherwise) to the Company or an
Affiliate; (C) failure or refusal to perform the Participant’s duties;
(D) conviction of, or guilty or no contest plea to, a felony or any crime
involving dishonesty or moral turpitude; (E) willful violation of the written
policies of the Company or an Affiliate; (F) misappropriation or misuse of
Company or Affiliate funds or property or other act of personal





--------------------------------------------------------------------------------





dishonesty in connection with the Participant’s employment; or (G) willful
breach of fiduciary duty. The determination of whether Cause exists shall be
made by the Committee in its sole discretion.


(g)“Change in Control” shall mean, in the case of a particular Award, unless the
applicable Award Agreement (or any employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate) states otherwise, the first to occur of any of the following events:
(i)the acquisition by any Person or related “group” (as such term is used in
Section 13(d) and Section 14(d) of the Exchange Act) of Persons, or persons
acting jointly or in concert, of Beneficial Ownership (including control or
direction) of 50% or more (on a fully diluted basis) of either (A) the
then-outstanding shares of Common Stock, including Common Stock issuable upon
the exercise of options or warrants, the conversion of convertible stock or
debt, and the exercise of any similar right to acquire such Common Stock (the
“Outstanding Company Common Stock”); or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote in the
election of directors (the “Outstanding Company Voting Securities”); but
excluding any acquisition by the Company or any of its Affiliates, its Permitted
Transferees or any of their respective Affiliates or by any employee benefit
plan sponsored or maintained by the Company or any of its Affiliates;
(ii)a change in the composition of the Board such that members of the Board
during any consecutive 12-month period (the “Incumbent Directors”) cease to
constitute a majority of the Board. Any person becoming a director through
election or nomination for election approved by a valid vote of at least two
thirds of the Incumbent Directors shall be an Incumbent Director; provided,
however, that no individual becoming a director as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Exchange Act, or as a result of any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board, shall be an Incumbent Director;
(iii)the approval by the shareholders of the Company of a plan of complete
dissolution or liquidation of the Company; and
(iv)the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer or other disposition of all or substantially all of the business or
assets of the Company to an entity that is not an Affiliate of the Company (a
“Sale”), unless immediately following such Business Combination or Sale:
(A) more than 50% of the total voting power of the entity resulting from such
Business Combination or the entity that acquired all or substantially all of the
business or assets of the Company in such Sale (in either case, the “Surviving
Company”), or the ultimate parent entity that has Beneficial Ownership of
sufficient voting power to elect a majority of the board of directors (or
analogous governing body) of the Surviving Company (the “Parent Company”), is
represented by the Outstanding Company Voting Securities that were outstanding
immediately prior to such Business Combination or Sale (or, if applicable, is
represented by shares into which the Outstanding Company Voting Securities were
converted pursuant to such Business Combination or Sale), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of the Outstanding Company Voting Securities among the holders thereof
immediately prior to the Business Combination or Sale, (B) no Person (other than
any employee benefit plan sponsored or maintained by the Surviving Company or
the Parent Company) is or becomes the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect members of the board of directors (or the analogous governing
body) of the Parent Company (or, if there is no Parent Company, the Surviving
Company) and (C) at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Surviving Company) following the consummation of the
Business Combination or Sale were Board members at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination or Sale.







--------------------------------------------------------------------------------





(h)“Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto. References to any section of the Code shall be deemed to
include any regulations or other interpretative guidance under such section, and
any amendments or successors thereto.


(i)“Committee” means the Compensation Committee of the Board or subcommittee
thereof if required or to comply with Rule 16b-3 promulgated under the Exchange
Act in respect of Awards or, if no such Compensation Committee or subcommittee
thereof exists, or if the Board otherwise takes action hereunder on behalf of
the Committee, the Board.


(j)“Common Stock” means the common stock of the Company, par value $0.0001 per
share (and any stock or other securities into which such common stock may be
converted or into which it may be exchanged).


(k)“Deferred Stock Unit” means a right granted by the Company to a Participant
to receive upon settlement, on a deferred basis, one share of Common Stock or
the cash equivalent thereof on the terms contained herein.


(l)“Disability” means cause for termination of the Participant’s employment or
service due to a determination that the Participant is disabled in accordance
with a long-term disability insurance program maintained by the Company or a
determination by the U.S. Social Security Administration that the Participant is
totally disabled.


(m)“$” shall refer to the United States dollars.


(n)“Eligible Director” means a director who satisfies the conditions set forth
in Section 4(a) of the Plan.


(o)“Eligible Person” means any (i) individual employed by the Company or an
Affiliate; provided, however, that no employee covered by a collective
bargaining agreement shall be an Eligible Person; (ii) director or officer of
the Company or an Affiliate; (iii) consultant or advisor to the Company or an
Affiliate who may be offered securities registrable on Form S-8 under the
Securities Act; or (iv) prospective employee, director, officer, consultant or
advisor who has accepted an offer of employment or service from the Company or
its Affiliates (and would satisfy the provisions of clause (i), (ii) or (iii)
above once such Person begins employment with or providing services to the
Company or an Affiliate).


(p) “Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
and any successor thereto. References to any section of (or rule promulgated
under) the Exchange Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successors thereto.


(q)“Exercise Price” has the meaning set forth in Section 7(b) of the Plan.


(r)“Fair Market Value” means, (i) with respect to Common Stock on a given date,
(x) if the Common Stock is listed on a national securities exchange, the closing
sales price of the Common Stock reported on such exchange on such date, or if
there is no such sale on that date, then on the last preceding date on which
such a sale was reported; or (y) if the Common Stock is not listed on any
national securities exchange, the amount determined by the Committee in good
faith to be the fair market value of the Common Stock, or (ii) with respect to
any other property on any given date, the amount determined by the Committee in
good faith to be the fair market value of such other property as of such date.


(s)“Incentive Stock Option” means an Option that is designated by the Committee
as an incentive stock option as described in Section 422 of the Code and
otherwise meets the requirements set forth in the Plan.





--------------------------------------------------------------------------------







(t)“Immediate Family Members” has the meaning set forth in Section 14(b)(ii) of
the Plan.


(u)“Indemnifiable Person” has the meaning set forth in Section 4(e) of the Plan.


(v)“Nasdaq” means the Nasdaq Global Market.


(w)“Nonqualified Stock Option” means an Option that is not designated by the
Committee as an Incentive Stock Option.


(x)“Option” means an Award granted under Section 7 of the Plan.


(y)“Option Period” has the meaning set forth in Section 7(c) of the Plan.


(z)“Other Stock-Based Awards” means an Award granted under Section 10 of the
Plan.


(aa)“Participant” has the meaning set forth in Section 6 of the Plan.


(ab)“Permitted Transferee” has the meaning set forth in Section 14(b)(ii) of the
Plan.


(ac)“Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company.


(ad)“Released Unit” has the meaning set forth in Section 9(d)(ii) of the Plan.


(ae)“Restricted Period” has the meaning set forth in Section 9(a) of the Plan.


(af)“Restricted Stock” means an Award of Common Stock, subject to certain
specified restrictions, granted under Section 9 of the Plan.


(ag)“Restricted Stock Unit” means an Award of an unfunded and unsecured promise
to deliver shares of Common Stock, cash, other securities or other property,
subject to certain specified restrictions, granted under Section 9 of the Plan.


(ah)“SAR Period” has the meaning set forth in Section 8(c) of the Plan.


(ai)“Securities Act” means the U.S. Securities Act of 1933, as amended, and any
successor thereto. Reference in the Plan to any section of (or rule promulgated
under) the Securities Act shall be deemed to include any rules, regulations or
other interpretative guidance under such section or rule, and any amendments or
successor provisions to such section, rules, regulations or other interpretive
guidance.


(aj)“Strike Price” has the meaning set forth in Section 8(b) of the Plan.


(ak)“Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.


(al)“Substitute Awards” has the meaning set forth in Section 5(e) of the Plan.











--------------------------------------------------------------------------------







4.
Administration.

  
(a)The Committee shall administer the Plan, and shall have the sole and plenary
authority to: (i) designate Participants; (ii) determine the type, size, and
terms and conditions of Awards to be granted and to grant such Awards;
(iii) determine the method by which an Award may be settled, exercised,
canceled, forfeited, suspended, or repurchased by the Company; (iv) determine
the circumstances under which the delivery of cash, property or other amounts
payable with respect to an Award may be deferred, either automatically or at the
Participant’s or Committee’s election; (v) interpret and administer, reconcile
any inconsistency in, correct any defect in and supply any omission in the Plan
and any Award granted under, the Plan; (vi) establish, amend, suspend, or waive
any rules and regulations and appoint such agents as the Committee shall deem
appropriate for the proper administration of the Plan; (vii) accelerate the
vesting, delivery or exercisability of, or payment for or lapse of restrictions
on, or waive any condition in respect of, Awards; and (viii) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan or to comply with any applicable
law. To the extent required to comply with the provisions of Rule 16b-3
promulgated under the Exchange Act (if applicable and if the Board is not acting
as the Committee under the Plan), or any exception or exemption under applicable
securities laws or the applicable the rules of the NASDAQ or any other
securities exchange or inter-dealer quotation service on which the Common Stock
is listed or quoted, as applicable, it is intended that each member of the
Committee shall, at the time such member takes any action with respect to an
Award under the Plan, be (i) a “non-employee director” within the meaning of
Rule 16b-3 promulgated under the Exchange Act, and (ii) an “independent
director” under the rules of the NASDAQ or any other securities exchange or
inter-dealer quotation service on which the Common Stock is listed or quoted, or
a person meeting any similar requirement under any successor rule or regulation
(“Eligible Director”). However, the fact that a Committee member shall fail to
qualify as an Eligible Director shall not invalidate any Award granted or action
taken by the Committee that is otherwise validly granted or taken under the
Plan.
  
(b)The Committee may allocate all or any portion of its responsibilities and
powers to any person(s) selected by it, except for grants of Awards to persons
who are non-employee members of the Board or are otherwise subject to Section 16
of the Exchange Act. Any such allocation or delegation may be revoked by the
Committee at any time.


(c)As further set forth in Section 14(f) of the Plan, the Committee shall have
the authority to amend the Plan and Awards to the extent necessary to permit
participation in the Plan by Eligible Persons who are located outside of the
United States on terms and conditions comparable to those afforded to Eligible
Persons located within the United States; provided, however, that no such action
shall be taken without shareholder approval if such approval is required by
applicable securities laws or regulation.


(d)Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions regarding the Plan or any
Award or any documents evidencing Awards granted pursuant to the Plan shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon all persons or entities, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any shareholder of the Company.


(e)No member of the Board or the Committee, nor any employee or agent of the
Company (each such person, an “Indemnifiable Person”), shall be liable for any
action taken or omitted to be taken or any determination made with respect to
the Plan or any Award hereunder (unless constituting fraud or a willful criminal
act or willful criminal omission). Each Indemnifiable Person shall be
indemnified and held harmless by the Company against and from any loss, cost,
liability, or expense (including attorneys’ fees) that may be imposed upon or
incurred by such Indemnifiable Person in connection with or resulting from any
action, suit or proceeding to which such Indemnifiable Person may be involved as
a party, witness or otherwise by reason of any action taken or omitted to be
taken or determination made under the Plan or any





--------------------------------------------------------------------------------





Award Agreement and against and from any and all amounts paid by such
Indemnifiable Person with the Company’s approval (not to be unreasonably
withheld), in settlement thereof, or paid by such Indemnifiable Person in
satisfaction of any judgment in any such action, suit or proceeding against such
Indemnifiable Person, and the Company shall advance to such Indemnifiable Person
any such expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined as provided below that the Indemnifiable
Person is not entitled to be indemnified); provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
recognized standing of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions or determinations of such Indemnifiable Person giving rise to the
indemnification claim resulted from such Indemnifiable Person’s fraud or willful
criminal act or willful criminal omission or that such right of indemnification
is otherwise prohibited by law or by the Company’s certificate of incorporation
or by-laws. The foregoing right of indemnification shall not be exclusive of or
otherwise supersede any other rights of indemnification to which such
Indemnifiable Persons may be entitled under the Company’s certificate of
incorporation or by-laws, as a matter of law, individual indemnification
agreement or contract or otherwise, or any other power that the Company may have
to indemnify such Indemnifiable Persons or hold them harmless.


(f)The Board may from time to time grant Awards and administer the Plan with
respect to such Awards. In any such case, the Board shall have all the authority
granted to the Committee under the Plan.


5.
Grant of Awards; Shares Subject to the Plan; Limitations.



(a)The Committee may grant Awards to one or more Eligible Persons.


(b)Subject to Section 11 of the Plan and subsection (e) below, the following
limitations apply to the grant of Awards: (i) no more than 4,157,765 shares of
Common Stock may be reserved for issuance and delivered in the aggregate
pursuant to Awards granted under the Plan and (ii) no more than 4,157,765 shares
of Common Stock may be delivered pursuant to the exercise of Incentive Stock
Options granted under the Plan (which numbers include the number of shares of
Common Stock previously issued pursuant to an award (or made subject to an award
that has not expired or been terminated) granted under the Prior Plan).
  
(c)Shares of Common Stock shall be deemed to have been used in settlement of
Awards whether or not they are actually delivered or the Fair Market Value on
the date of issuance equivalent of such shares is paid in cash; provided,
however, that if shares of Common Stock issued upon exercise, vesting or
settlement of an Award, or shares of Common Stock owned by the Participant are
surrendered or tendered to the Company in payment of the Exercise Price or any
taxes required to be withheld in respect of an Award, in each case, in
accordance with the terms and conditions of the Plan and any applicable Award
Agreement, such surrendered or tendered shares shall again become available for
other Awards; provided, further, that in no event shall such shares increase the
number of shares of Common Stock that may be delivered pursuant to Incentive
Stock Options. If and to the extent that all or any portion of an Award expires,
terminates or is canceled or forfeited for any reason without the Participant’s
having received any benefit therefrom, the shares covered by such Award or
portion thereof shall again become available for other Awards. For purposes of
the foregoing sentence, the Participant shall not be deemed to have received any
“benefit” (i) in the case of forfeited Restricted Stock by reason of having
enjoyed voting rights and dividend rights prior to the date of forfeiture or
(ii) in the case of an Award canceled by reason of a new Award being granted in
substitution therefor.







--------------------------------------------------------------------------------





(d)Shares of Common Stock delivered by the Company in settlement of Awards may
be authorized and unissued shares, shares held in the treasury of the Company,
shares purchased on the open market or by private purchase, or a combination of
the foregoing.
(e)The Committee may grant Awards in assumption of, or in substitution for,
outstanding awards previously granted by the Company or any Affiliate or an
entity directly or indirectly acquired by the Company or with which the Company
combines (“Substitute Awards”), and such Substitute Awards shall not be counted
against the aggregate number of shares of Common Stock available for Awards;
provided, that Substitute Awards issued or intended as “incentive stock options”
within the meaning of Section 422 of the Code shall be counted against the
aggregate number of Incentive Stock Options available under the Plan.


6.
Eligibility. Participation shall be limited to Eligible Persons who have been
selected by the Committee and who have entered into an Award Agreement with
respect to an Award granted to them under the Plan (each such Eligible Person, a
“Participant”).



7.Options.


(a)Generally. Each Option shall be subject to the conditions set forth in the
Plan and in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the Award Agreement expressly states
otherwise. Incentive Stock Options shall be granted only subject to and in
compliance with Section 422 of the Code, and only to Eligible Persons who are
employees of the Company and its Affiliates and who are eligible to receive an
Incentive Stock Option under the Code. If for any reason an Option intended to
be an Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
properly granted under the Plan.


(b)Exercise Price. The exercise price (“Exercise Price”) per share of Common
Stock for each Option shall not be less than 100% of the Fair Market Value of
such share, determined as of the date of grant. Any modification to the Exercise
Price of an outstanding Option shall be subject to the prohibition on repricing
set forth in Section 13(b).


(c)Vesting, Exercise and Expiration. The Committee shall determine the manner
and timing of vesting, exercise and expiration of Options. The period between
the date of grant and the scheduled expiration date of the Option (“Option
Period”) shall not exceed ten years, unless the Option Period (other than in the
case of an Incentive Stock Option) would expire at a time when trading in the
shares of Common Stock is prohibited by the Company’s insider trading policy or
a Company-imposed “blackout period,” in which case the Option Period shall be
automatically extended until the 30th day following the expiration of such
prohibition (so long as such extension shall not violate Section 409A of the
Code). The Committee may accelerate the vesting and/or exercisability of any
Option, which acceleration shall not affect any other terms and conditions of
such Option.
  
(d)Method of Exercise and Form of Payment. No shares of Common Stock shall be
delivered pursuant to any exercise of an Option until the Participant has paid
the Exercise Price to the Company in full, and an amount equal to any U.S.
federal, state and local income and employment taxes and non-U.S. income and
employment taxes, social contributions and any other tax-related items required
to be withheld. Options may be exercised by delivery of written or electronic
notice of exercise to the Company or its designee (including a third-party
administrator) in accordance with the terms of the Option and the Award
Agreement accompanied by payment of the Exercise Price and such applicable
taxes. The Exercise Price and delivery of all applicable required withholding
taxes shall be payable (i) in cash or by check, cash equivalent and/or shares of
Common Stock valued at the Fair Market Value at the time the Option is exercised
(including, pursuant to procedures approved by the Committee, by means of
attestation of ownership of a sufficient number of shares of Common Stock in
lieu of actual delivery of such shares to the Company) (or any combination of
the foregoing); provided, that such shares of Common Stock are not





--------------------------------------------------------------------------------





subject to any pledge or other security interest (or any combination of the
foregoing); or (ii) by such other method as elected by the Participant and that
the Committee may permit, in its sole discretion, including without limitation:
(A) in the form of other property having a Fair Market Value on the date of
exercise equal to the Exercise Price and all applicable required withholding
taxes; (B) if there is a public market for the shares of Common Stock at such
time, by means of a broker-assisted “cashless exercise” pursuant to which the
Company or its designee (including third-party administrators) is delivered a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price and all applicable
required withholding taxes against delivery of the shares of Common Stock to
settle the applicable trade; or (C) by means of a “net exercise” procedure
effected by withholding the number of shares of Common Stock otherwise
deliverable in respect of an Option that are needed to pay for the Exercise
Price and all applicable required withholding taxes. Notwithstanding the
foregoing, unless otherwise determined by the Committee or as set forth in an
Award Agreement, if on the last day of the Option Period, the Fair Market Value
of the Common Stock exceeds the Exercise Price, the Participant has not
exercised the Option, and the Option has not previously expired, such Option
shall be deemed exercised by the Participant on such last day by means of a “net
exercise” procedure described above. In all events of cashless or net exercise,
any fractional shares of Common Stock shall be settled in cash.


(e)Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date on which the Participant makes
a disqualifying disposition of any Common Stock acquired pursuant to the
exercise of such Incentive Stock Option. A disqualifying disposition is any
disposition (including, without limitation, any sale) of such Common Stock
before the later of (i) two years after the date of grant of the Incentive Stock
Option and (ii) one year after the date of exercise of the Incentive Stock
Option. The Company may, if determined by the Committee and in accordance with
procedures established by the Committee, retain possession, as agent for the
applicable Participant, of any Common Stock acquired pursuant to the exercise of
an Incentive Stock Option until the end of the period described in the preceding
sentence, subject to complying with any instruction from such Participant as to
the sale of such Common Stock.


(f)Compliance with Laws. Notwithstanding the foregoing, in no event shall the
Participant be permitted to exercise an Option in a manner that the Committee
determines would violate the Sarbanes-Oxley Act of 2002, or any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter-dealer quotation service on which the Common Stock of the Company is
listed or quoted.


(g)Incentive Stock Option Grants to 10% Shareholders. Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is granted to a
Participant who owns stock representing more than ten percent of the voting
power of all classes of stock of the Company or of a subsidiary or a parent of
the Company, the Option Period shall not exceed five years from the date of
grant of such Option and the Option Price shall be at least 110% of the Fair
Market Value (on the date of grant) of the shares subject to the Option.


(h)$100,000 Per Year Limitation for Incentive Stock Options. To the extent that
the aggregate Fair Market Value (determined as of the date of grant) of shares
of Common Stock for which Incentive Stock Options are exercisable for the first
time by any Participant during any calendar year (under all plans of the
Company) exceeds $100,000, such excess Incentive Stock Options shall be treated
as Nonqualified Stock Options.


8.
Stock Appreciation Rights (SARs).








--------------------------------------------------------------------------------





(a)Generally. Each SAR shall be subject to the conditions set forth in the Plan
and the Award Agreement. Any Option granted under the Plan may include a tandem
SAR. The Committee also may award SARs independent of any Option.


(b)Strike Price. The strike price (“Strike Price”) per share of Common Stock for
each SAR shall not be less than 100% of the Fair Market Value of such share,
determined as of the date of grant; provided, however, that a SAR granted in
tandem with (or in substitution for) an Option previously granted shall have a
Strike Price equal to the Exercise Price of the corresponding Option. Any
modification to the Strike Price of an outstanding SAR shall be subject to the
prohibition on repricing set forth in Section 13(b).


(c)Vesting and Expiration. A SAR granted in tandem with an Option shall become
exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independently
of an Option shall vest and become exercisable and shall expire in such manner
and on such date or dates determined by the Committee and shall expire after
such period, not to exceed ten years, as may be determined by the Committee (the
“SAR Period”); provided, however, that notwithstanding any vesting or
exercisability dates set by the Committee, the Committee may accelerate the
vesting and/or exercisability of any SAR, which acceleration shall not affect
the terms and conditions of such SAR other than with respect to vesting and/or
exercisability. If the SAR Period would expire at a time when trading in the
shares of Common Stock is prohibited by the Company’s insider trading policy or
a Company-imposed “blackout period,” the SAR Period shall be automatically
extended until the 30th day following the expiration of such prohibition (so
long as such extension shall not violate Section 409A of the Code).


(d)Method of Exercise. SARs may be exercised by delivery of written or
electronic notice of exercise to the Company or its designee (including a
third-party administrator) in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were awarded.
Notwithstanding the foregoing, if on the last day of the Option Period (or in
the case of a SAR independent of an Option, the SAR Period), the Fair Market
Value exceeds the Strike Price, the Participant has not exercised the SAR or the
corresponding Option (if applicable), and neither the SAR nor the corresponding
Option (if applicable) has previously expired, such SAR shall be deemed to have
been exercised by the Participant on such last day and the Company shall make
the appropriate payment therefor.


(e)Payment. Upon the exercise of a SAR, the Company shall pay to the holder
thereof an amount equal to the number of shares subject to the SAR that are
being exercised multiplied by the excess, if any, of the Fair Market Value of
one share of Common Stock on the exercise date over the Strike Price, less an
amount equal to any U.S. federal, state and local income and employment taxes
and non-U.S. income and employment taxes, social contributions and any other
tax-related items required to be withheld. The Company shall pay such amount in
cash, in shares of Common Stock valued at Fair Market Value as determined on the
date of exercise, or any combination thereof, as determined by the Committee.
Any fractional shares of Common Stock shall be settled in cash.


9.
Restricted Stock; Restricted Stock Units; and Deferred Stock Units.

  
(a)Generally. Each Restricted Stock, Restricted Stock Unit, and Deferred Stock
Unit Award shall be subject to the conditions set forth in the Plan and the
applicable Award Agreement. Subject to such rules, approvals, and conditions as
the Committee may impose from time to time, an Eligible Person who is a
non-employee director may elect to receive all or a portion of such Eligible
Person’s cash director fees and other cash director compensation payable for
director services provided to the Company by such Participant in any fiscal
year, in whole or in part, in the form of Deferred Stock Units. The Committee
shall establish restrictions applicable to Restricted Stock and Restricted Stock
Units, including the period over which the restrictions shall apply (the
“Restricted Period”) (for the avoidance of doubt, the restrictions may include
service and/or performance vesting conditions), and the time or times at which
Restricted Stock or Restricted Stock Units shall become vested. Deferred Stock
Units shall be fully vested upon grant. The





--------------------------------------------------------------------------------





Committee may accelerate the vesting and/or the lapse of any or all of the
restrictions on Restricted Stock and Restricted Stock Units, which acceleration
shall not affect any other terms and conditions of such Awards. No share of
Common Stock shall be issued at the time an Award of Restricted Stock Units or
Deferred Stock Units is made, and the Company will not be required to set aside
a fund for the payment of any such Award.


(b)Stock Certificates; Escrow or Similar Arrangement. Upon the grant of
Restricted Stock, the Committee shall cause share(s) of Common Stock to be
registered in the name of the Participant and held in book-entry form subject to
the Company’s directions. The Committee may also cause a stock certificate
registered in the name of the Participant to be issued. In such event, the
Committee may provide that such certificates shall be held by the Company or in
escrow rather than delivered to the Participant pending vesting and release of
restrictions, in which case the Committee may require the Participant to execute
and deliver to the Company or its designee (including third-party
administrators) (i) an escrow agreement satisfactory to the Committee, if
applicable, and (ii) the appropriate stock power (endorsed in blank) with
respect to the Restricted Stock. If the Participant shall fail to execute and
deliver the escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section ý9 and the Award Agreement, the
Participant shall have the rights and privileges of a shareholder as to such
Restricted Stock, including without limitation the right to vote such Restricted
Stock.


(c)Restrictions; Forfeiture. Restricted Stock and Restricted Stock Units awarded
to the Participant shall be subject to forfeiture until the expiration of the
Restricted Period and the attainment of any other vesting criteria established
by the Committee, and shall be subject to the restrictions on transferability
set forth in the Award Agreement. In the event of any forfeiture, all rights of
the Participant to such Restricted Stock (or as a shareholder with respect
thereto), and/or to such Restricted Stock Units, as applicable, including to any
dividends and/or dividend equivalents that may have been accumulated and
withheld during the Restricted Period in respect thereof, shall terminate
without further action or obligation on the part of the Company. The Committee
shall have the authority to remove any or all of the restrictions on the
Restricted Stock and Restricted Stock Units whenever it may determine that, by
reason of changes in applicable laws or other changes in circumstances arising
after the date of grant of the Restricted Stock Award or Restricted Stock Unit
Award, such action is appropriate.


(d)Delivery of Restricted Stock and Settlement of Restricted Stock Units.


(i)Upon the expiration of the Restricted Period with respect to any shares of
Restricted Stock and the attainment of any other vesting criteria, the
restrictions set forth in the applicable Award Agreement shall be of no further
force or effect, except as set forth in the Award Agreement. If an escrow
arrangement is used, upon such expiration the Company shall deliver to the
Participant or such Participant’s beneficiary (via book entry notation or, if
applicable, in stock certificate form) the shares of Restricted Stock with
respect to which the Restricted Period has expired (rounded down to the nearest
full share). Dividends, if any, that may have been withheld by the Committee and
attributable to the Restricted Stock shall be distributed to the Participant in
cash or in shares of Common Stock having a Fair Market Value (on the date of
distribution) (or a combination of cash and shares of Common Stock) equal to the
amount of such dividends, upon the release of restrictions on such share.


(ii)Unless otherwise provided by the Committee in an Award Agreement, upon the
expiration of the Restricted Period and the attainment of any other vesting
criteria established by the Committee, with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or such
Participant’s beneficiary (via book entry notation or, if applicable, in stock
certificate form), one share of Common Stock (or other securities or other
property, as applicable) for each such outstanding Restricted Stock Unit that
has not then been forfeited and with respect to which the Restricted Period has
expired and any other such vesting criteria are attained (“Released Unit”);
provided, however, that the Committee may elect to (A) pay cash or part cash and
part Common Stock in lieu of delivering only shares of Common





--------------------------------------------------------------------------------





Stock in respect of such Released Units or (B) defer the delivery of Common
Stock (or cash or part Common Stock and part cash, as the case may be) beyond
the expiration of the Restricted Period if such extension would not cause
adverse tax consequences under Section 409A of the Code. If a cash payment is
made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the shares of Common Stock would have otherwise been delivered to the
Participant in respect of such Restricted Stock Units.


(iii)Unless otherwise provided by the Committee in an Award Agreement, upon a
Participant’s separation from service with the Company, the Company shall
deliver to the Participant, or the Participant’s beneficiary (via book entry
notation or, if applicable, in share certificate form), one share of Common
Stock (or other securities or other property, as applicable) for each such
outstanding Deferred Stock Unit then held by the Participant; provided, however,
unless otherwise provided in the Award Agreement, that the Committee may elect
to pay cash or part cash and part shares of Common Stock in lieu of delivering
only shares of Common Stock in respect of such Deferred Stock Units. If a cash
payment is made in lieu of delivering shares of Common Stock, the amount of such
payment shall be equal to the Fair Market Value of the shares of Common Stock as
of the date on which such shares would have otherwise been delivered to the
Participant in respect of such Deferred Stock Units.


(iv)To the extent provided in an Award Agreement, the holder of outstanding
Restricted Stock Units or Deferred Stock Units shall be entitled to be credited
with dividend equivalent payments (upon the payment by the Company of dividends
on shares of Common Stock) either in cash or, if determined by the Committee, in
shares of Common Stock having a Fair Market Value equal to the amount of such
dividends as of the date of payment (or a combination of cash and shares of
Common Stock) (and interest may, if determined by the Committee, be credited on
the amount of cash dividend equivalents at a rate and subject to such terms as
determined by the Committee), which accumulated dividend equivalents (and
interest thereon, if applicable) shall be payable at the same time as the
underlying Restricted Stock Units or Deferred Stock Units, as applicable, are
settled (in the case of Restricted Stock Units, following the release of
restrictions on such Restricted Stock Units), and if such Restricted Stock Units
are forfeited, the holder thereof shall have no right to such dividend
equivalent payments.


(e)Legends on Restricted Stock. Each certificate representing Restricted Stock
awarded under the Plan, if any, shall bear a legend substantially in the form of
the following in addition to any other information the Company deems appropriate
until the lapse of all restrictions with respect to such Common Stock:
TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC. 2018
EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, DATED AS OF
__________, BETWEEN INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC. AND _________.
A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE
OFFICES OF INFRASTRUCTURE AND ENERGY ALTERNATIVES, INC.
10.
Other Stock-Based Awards. The Committee may issue unrestricted Common Stock,
rights to receive future grants of Awards, or other Awards denominated in Common
Stock (including performance shares or performance units), or Awards that
provide for cash payments based in whole or in part on the value or future value
of shares of Common Stock under the Plan to Eligible Persons, alone or in tandem
with other Awards, in such amounts as the Committee shall from time to time
determine (“Other Stock-Based Awards”). Each Other Stock-Based Award shall be
evidenced by an Award Agreement, which may include conditions including, without
limitation, the payment by the Participant of the Fair Market Value of such
shares of Common Stock on the date of grant.








--------------------------------------------------------------------------------





11.
Changes in Capital Structure and Similar Events. In the event of (a) any
dividend (other than regular cash dividends) or other distribution (whether in
the form of cash, shares of Common Stock, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
amalgamation, consolidation, split-up, split-off, spin-off, combination,
repurchase or exchange of shares of Common Stock or other securities of the
Company, issuance of warrants or other rights to acquire shares of Common Stock
or other securities of the Company, or other similar corporate transaction or
event (including, without limitation, a Change in Control) that affects the
shares of Common Stock, or (b) unusual or nonrecurring events (including,
without limitation, a Change in Control) affecting the Company, any Affiliate,
or the financial statements of the Company or any Affiliate, or changes in
applicable rules, rulings, regulations or other requirements of any governmental
body or securities exchange or inter-dealer quotation service, accounting
principles or law, such that in any case an adjustment is determined by the
Committee to be necessary or appropriate, then the Committee shall make any such
adjustments in such manner as it may deem equitable, including without
limitation any or all of the following:

  
(i)adjusting any or all of (A) the number of shares of Common Stock or other
securities of the Company (or number and kind of other securities or other
property) that may be delivered in respect of Awards or with respect to which
Awards may be granted under the Plan (including, without limitation, adjusting
any or all of the limitations under Section 5 of the Plan) and (B) the terms of
any outstanding Award, including, without limitation, (1) the number of shares
of Common Stock or other securities of the Company (or number and kind of other
securities or other property) subject to outstanding Awards or to which
outstanding Awards relate, (2) the Exercise Price or Strike Price with respect
to any Award and/or (3) any applicable performance measures;


(ii)providing for a substitution or assumption of Awards (or awards of an
acquiring company), accelerating the delivery, vesting and/or exercisability of,
lapse of restrictions and/or other conditions on, or termination of, Awards or
providing for a period of time (which shall not be required to be more than ten
(10) days) for Participants to exercise outstanding Awards prior to the
occurrence of such event (and any such Award not so exercised shall terminate or
become no longer exercisable upon the occurrence of such event); and


(iii)cancelling any one or more outstanding Awards (or awards of an acquiring
company) and causing to be paid to the holders thereof, in cash, shares of
Common Stock, other securities or other property, or any combination thereof,
the value of such Awards, if any, as determined by the Committee (which if
applicable may be based upon the price per share of Common Stock received or to
be received by other shareholders of the Company in such event), including
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Fair Market Value (as of a date
specified by the Committee) of the shares of Common Stock subject to such Option
or SAR over the aggregate Exercise Price or Strike Price of such Option or SAR,
respectively (it being understood that, in such event, any Option or SAR having
a per share Exercise Price or Strike Price equal to, or in excess of, the Fair
Market Value (as of the date specified by the Committee) of a share of Common
Stock subject thereto may be canceled and terminated without any payment or
consideration therefor);


provided, however, that the Committee shall make an equitable or proportionate
adjustment to outstanding Awards to reflect any “equity restructuring” (within
the meaning of the Financial Accounting Standards Codification Topic 718 (or any
successor pronouncement thereto)). Except as otherwise determined by the
Committee, any adjustment in Incentive Stock Options under this Section 11
(other than any cancellation of Incentive Stock Options) shall be made only to
the extent not constituting a “modification” within the meaning of Section
424(h)(3) of the Code, and any adjustments under this Section 11 shall be made
in a manner which does not adversely affect the exemption provided pursuant to
Rule 16b-3 promulgated under the Exchange Act. The Company shall give each
Participant notice of an adjustment hereunder and, upon notice, such adjustment
shall be conclusive and binding for all purposes. In anticipation of the
occurrence of any event listed in the first sentence of this Section 11, for
reasons of administrative convenience, the





--------------------------------------------------------------------------------





Committee in its sole discretion may refuse to permit the exercise of any Award
during a period of up to 30 days prior to the anticipated occurrence of any such
event.
12.
Effect of Change in Control. Except to the extent otherwise provided in an Award
Agreement, or any applicable employment, consulting, change-in-control,
severance or other agreement between the Participant and the Company or an
Affiliate, in the event of a Change in Control, notwithstanding any provision of
the Plan to the contrary:



(a)the Committee may provide that all Options and SARs held by such Participant
shall become immediately exercisable with respect to 100% of the shares subject
to such Options and SARs, and that the Restricted Period (and any other
conditions) shall expire immediately with respect to 100% of the shares of
Restricted Stock and Restricted Stock Units and any other Awards held by such
Participant; provided, that if the vesting or exercisability of any Award would
otherwise be subject to the achievement of performance conditions, the portion
of such Award that shall become fully vested and immediately exercisable shall
be based on the assumed achievement of target performance as determined by the
Committee and prorated for the number of days elapsed from the grant date of
such Award through the date of termination.


(b)In addition, the Committee may upon at least ten (10) days’ advance notice to
the affected persons, cancel any outstanding Award and pay to the holders
thereof, in cash, securities or other property (including of the acquiring or
successor company), or any combination thereof, the value of such Awards based
upon the price per share of Common Stock received or to be received by other
shareholders of the Company in the event. Notwithstanding the above, the
Committee shall exercise such discretion over the timing of settlement of any
Award subject to Code Section 409A at the time such Award is granted.


To the extent practicable, the provisions of this Section 12 shall occur in a
manner and at a time that allows affected Participants the ability to
participate in the Change in Control transaction with respect to the Common
Stock subject to their Awards.
13.
Amendments and Termination.



(a)Amendment and Termination of the Plan. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time; provided,
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without shareholder approval if such approval is necessary to
comply with any tax or regulatory requirement applicable to the Plan (including,
without limitation, as necessary to comply with any applicable rules or
requirements of any securities exchange or inter-dealer quotation service on
which the shares of Common Stock may be listed or quoted, and for changes in
GAAP to new accounting standards); provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary, unless the Committee
determines that such amendment, alteration, suspension, discontinuance or
termination is either required or advisable in order for the Company, the Plan
or the Award to satisfy any applicable law or regulation. Notwithstanding the
foregoing, no amendment shall be made to the last proviso of Section 14(b)
without shareholder approval.
 
(b)Amendment of Award Agreements. The Committee may, to the extent not
inconsistent with the terms of any applicable Award Agreement, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively (including after the Participant’s
termination of employment or service with the Company); provided, that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant unless the
Committee determines that such waiver, amendment,





--------------------------------------------------------------------------------





alteration, suspension, discontinuance, cancellation or termination is either
required or advisable in order for the Company, the Plan or the Award to satisfy
any applicable law or regulation; provided, further, that except as otherwise
permitted under Section 11 of the Plan, if (i) the Committee reduces the
Exercise Price of any Option or the Strike Price of any SAR, (ii) the Committee
cancels any outstanding Option or SAR and replaces it with a new Option or SAR
(with a lower Exercise Price or Strike Price, as the case may be) or other Award
or cash in a manner that would either (A) be reportable on the Company’s proxy
statement or Form 10-K (if applicable) as Options that have been “repriced” (as
such term is used in Item 402 of Regulation S-K promulgated under the Exchange
Act), or (B) result in any “repricing” for financial statement reporting
purposes (or otherwise cause the Award to fail to qualify for equity accounting
treatment), (iii) the Committee takes any other action that is considered a
“repricing” for purposes of the shareholder approval rules of the applicable
securities exchange or inter-dealer quotation service on which the Common Stock
is listed or quoted, or (iv) the Committee cancels any outstanding Option or SAR
that has a per-share Exercise Price or Strike Price (as applicable) at or above
the Fair Market Value of a share of Common Stock on the date of cancellation,
and pays any consideration to the holder thereof, whether in cash, securities,
or other property, or any combination thereof, then, in the case of the
immediately preceding clauses (i) through (iv), any such action shall not be
effective without shareholder approval.


14.
General.

 
(a)Award Agreements; Other Agreements. Each Award under the Plan shall be
evidenced by an Award Agreement, which shall be delivered to the Participant and
shall specify the terms and conditions of the Award and any rules applicable
thereto. In the event of any conflict between the terms of the Plan and any
Award Agreement or employment, change-in-control, severance or other agreement
in effect with the Participant, the term of the Plan shall control.


(b)Nontransferability.


(i)Each Award shall be exercisable only by the Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.


(ii)Notwithstanding the foregoing, the Committee may permit Awards (other than
Incentive Stock Options) to be transferred by the Participant, without
consideration, subject to such rules as the Committee may adopt, to: (A) any
person who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act or any successor form of
registration statements promulgated by the Securities and Exchange Commission
(collectively, the “Immediate Family Members”); (B) a trust solely for the
benefit of the Participant or the Participant’s Immediate Family Members; (C) a
partnership or limited liability company whose only partners or shareholders are
the Participant and the Participant’s Immediate Family Members; or (D) any other
transferee as may be approved either (1) by the Board or the Committee, or
(2) as provided in the applicable Award Agreement; (each transferee described in
clause (A), (B), (C) or (D) above is hereinafter referred to as a “Permitted
Transferee”); provided, that the Participant gives the Committee advance written
notice describing the terms and conditions of the proposed transfer and the
Committee notifies the Participant in writing that such a transfer would comply
with the requirements of the Plan.


(iii)The terms of any Award transferred in accordance with the immediately
preceding paragraph shall apply to the Permitted Transferee, and any reference
in the Plan, or in any applicable Award Agreement, to the Participant shall be
deemed to refer to the Permitted Transferee, except that (A) Permitted
Transferees shall not be entitled to transfer any Award, other than by will or
the laws of





--------------------------------------------------------------------------------





descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Common Stock to be
acquired pursuant to the exercise of such Option if the Committee determines,
consistent with any applicable Award Agreement, that such a registration
statement is necessary or appropriate; (C) the Committee or the Company shall
not be required to provide any notice to a Permitted Transferee, whether or not
such notice is or would otherwise have been required to be given to the
Participant under the Plan or otherwise; and (D) the consequences of the
termination of the Participant’s employment by, or services to, the Company or
an Affiliate under the terms of the Plan and the applicable Award Agreement
shall continue to be applied with respect to the transferred Award, including,
without limitation, that an Option shall be exercisable by the Permitted
Transferee only to the extent, and for the periods, specified in the Plan and
the applicable Award Agreement.


(c)Dividends and Dividend Equivalents. The Committee may provide the Participant
as part of an Award with dividends or dividend equivalents, payable in cash,
shares of Common Stock, other securities, other Awards or other property, on a
current or deferred basis, on such terms and conditions as may be determined by
the Committee, including, without limitation, payment directly to the
Participant, withholding of such amounts by the Company subject to vesting of
the Award or reinvestment in additional shares of Common Stock, Restricted Stock
or other Awards; provided, that no dividends or dividend equivalents shall be
payable in respect of outstanding (i) Options or SARs or (ii) unearned Awards
subject to performance conditions (other than or in addition to the passage of
time); provided, further, that dividend equivalents may be accumulated in
respect of unearned Awards and paid as soon as administratively practicable, but
no more than 60 days, after such Awards are earned and become payable or
distributable (and the right to any such accumulated dividends or dividend
equivalents shall be forfeited upon the forfeiture of the Award to which such
dividends or dividend equivalents relate).


(d)Tax Withholding.


(i)The Participant shall be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right (but not the obligation) and
is hereby authorized to withhold, from any cash, shares of Common Stock, other
securities or other property deliverable under any Award or from any
compensation or other amounts owing to the Participant, the amount (in cash,
Common Stock, other securities or other property) of any required withholding
taxes (up to the maximum permissible withholding amounts) in respect of an
Award, its exercise, or any payment or transfer under an Award or under the Plan
and to take such other action as the Committee or the Company deem necessary to
satisfy all obligations for the payment of such withholding taxes.


(ii)Without limiting the generality of paragraph (i) above, the Committee may
permit the Participant to satisfy, in whole or in part, the foregoing
withholding liability by (A) payment in cash, (B) the delivery of shares of
Common Stock (which shares are not subject to any pledge or other security
interest) owned by the Participant having a Fair Market Value on such date equal
to such withholding liability or (C) having the Company withhold from the number
of shares of Common Stock otherwise issuable or deliverable pursuant to the
exercise or settlement of the Award a number of shares with a Fair Market Value
on such date equal to such withholding liability.


(e)No Claim to Awards; No Rights to Continued Employment, Directorship or
Engagement. No employee or director of the Company or an Affiliate, or other
person, shall have any claim or right to be granted an Award under the Plan or,
having been selected for the grant of an Award, to be selected for a grant of
any other Award. There is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated. Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Company or an Affiliate, or to continue in the employ or the service of the





--------------------------------------------------------------------------------





Company or an Affiliate, nor shall it be construed as giving any Participant who
is a director any rights to continued service on the Board.
  
(f)International Participants. With respect to Participants who reside or work
outside of the United States, the Committee may amend the terms of the Plan or
appendices thereto, or outstanding Awards, with respect to such Participants, in
order to conform such terms with or accommodate the requirements of local laws,
procedures or practices or to obtain more favorable tax or other treatment for
the Participant, the Company or its Affiliates. Without limiting the generality
of this subsection, the Committee is specifically authorized to adopt rules,
procedures and sub-plans with provisions that limit or modify rights on death,
disability, retirement or other terminations of employment, available methods of
exercise or settlement of an Award, payment of income, social insurance
contributions or payroll taxes, withholding procedures and handling of any stock
certificates or other indicia of ownership that vary with local requirements.
The Committee may also adopt rules, procedures or sub-plans applicable to
particular Affiliates or locations.


(g)Beneficiary Designation. The Participant’s beneficiary shall be the
Participant’s spouse (or domestic partner if such status is recognized by the
Company and in such jurisdiction), or if the Participant is otherwise unmarried
at the time of death, the Participant’s estate, except to the extent that a
different beneficiary is designated in accordance with procedures that may be
established by the Committee from time to time for such purpose. Notwithstanding
the foregoing, in the absence of a beneficiary validly designated under such
Committee-established procedures and/or applicable law who is living (or in
existence) at the time of death of a Participant residing or working outside the
United States, any required distribution under the Plan shall be made to the
executor or administrator of the estate of the Participant, or to such other
individual as may be prescribed by applicable law.


(h)Termination of Employment or Service. The Committee, in its sole discretion,
shall determine the effect of all matters and questions related to the
termination of employment of or service of a Participant. Except as otherwise
provided in an Award Agreement, or any employment, consulting,
change-in-control, severance or other agreement between the Participant and the
Company or an Affiliate, unless determined otherwise by the Committee:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with the Company to employment or service
with an Affiliate (or vice versa) shall be considered a termination of
employment or service with the Company or an Affiliate; and (ii) if the
Participant’s employment with the Company or its Affiliates terminates, but such
Participant continues to provide services with the Company or its Affiliates in
a non-employee capacity (including as a non-employee director) (or vice versa),
such change in status shall not be considered a termination of employment or
service with the Company or an Affiliate for purposes of the Plan.


(i)No Rights as a Shareholder. Except as otherwise specifically provided in the
Plan or any Award Agreement, no person shall be entitled to the privileges of
ownership in respect of shares of Common Stock that are subject to Awards
hereunder until such shares have been issued or delivered to that person.


(j)Government and Other Regulations.


(i)The Plan, the granting and vesting of Awards under the Plan and the issuance
and delivery of share of Common Stock and the payment of money under the Plan or
under Awards granted or awarded under the Plan are subject to compliance with
all applicable U.S. federal, state, local, and non-U.S. laws, rules, and
regulations (including but not limited to state, U.S. federal, and non-U.S.
securities law, and margin requirements) and to such approvals by any listing,
regulatory, or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent





--------------------------------------------------------------------------------





permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules,
and regulations.


(ii)Nothing in the Plan shall be deemed to authorize the Committee or Board or
any members thereof to take any action contrary to applicable law or regulation,
or rules of the NASDAQ or any other securities exchange or inter-dealer
quotation service on which the Common Stock is listed or quoted.


(iii)The obligation of the Company to settle Awards in Common Stock or other
consideration shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Common Stock pursuant
to an Award unless such shares have been properly registered for sale pursuant
to the Securities Act with the Securities and Exchange Commission or unless the
Company has received an opinion of counsel, satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to and in
compliance with the terms of an available exemption. The Company shall be under
no obligation to register for sale under the Securities Act any of the shares of
Common Stock to be offered or sold under the Plan. The Committee shall have the
authority to provide that all shares of Common Stock or other securities of the
Company or any Affiliate delivered under the Plan shall be subject to such
stop-transfer orders and other restrictions as the Committee may deem advisable
under the Plan, the applicable Award Agreement, U.S. federal securities laws, or
the rules, regulations and other requirements of the U.S. Securities and
Exchange Commission, any securities exchange or inter-dealer quotation service
upon which such shares or other securities of the Company are then listed or
quoted and any other applicable federal, state, local or non-U.S. laws, rules,
regulations and other requirements, and, without limiting the generality of
Section 9 of the Plan, the Committee may cause a legend or legends to be put on
any such certificates of Common Stock or other securities of the Company or any
Affiliate delivered under the Plan to make appropriate reference to such
restrictions or may cause such Common Stock or other securities of the Company
or any Affiliate delivered under the Plan in book-entry form to be held subject
to the Company’s instructions or subject to appropriate stop-transfer orders.
Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add any additional terms or provisions to any Award
granted under the Plan that it in its sole discretion deems necessary or
advisable in order that such Award complies with the legal requirements of any
governmental entity to whose jurisdiction the Award is subject.


(iv)The Committee may cancel an Award or any portion thereof if it determines
that legal or contractual restrictions and/or blockage and/or other market
considerations would make the Company’s acquisition of shares of Common Stock
from the public markets, the Company’s issuance of Common Stock to the
Participant, the Participant’s acquisition of Common Stock from the Company
and/or the Participant’s sale of Common Stock to the public markets illegal,
impracticable or inadvisable. If the Committee determines to cancel all or any
portion of an Award in accordance with the foregoing, unless prevented by
applicable laws, the Company shall pay to the Participant an amount equal to the
excess of (A) the aggregate Fair Market Value of the shares of Common Stock
subject to such Award or portion thereof canceled (determined as of the
applicable exercise date, or the date that the shares would have been vested or
delivered, as applicable), over (B) the aggregate Exercise Price or Strike Price
(in the case of an Option or SAR, respectively) or any amount payable as a
condition of delivery of shares of Common Stock (in the case of any other
Award). Such amount shall be delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof.


(k)No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If the
Participant, in connection with the acquisition of shares of Common Stock under
the Plan or otherwise, is expressly permitted to make such election and the
Participant makes the election, the Participant shall notify the Company of such
election within ten days of filing notice of the election with





--------------------------------------------------------------------------------





the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to Section 83(b) of the Code or other
applicable provision.
(l)Payments to Persons Other Than Participants. If the Committee shall find that
any person to whom any amount is payable under the Plan is unable to care for
the Participant because of illness or accident, or is a minor, or has died, then
any payment due to such person or the Participant’s estate (unless a prior claim
therefor has been made by a duly appointed legal representative or a beneficiary
designation form has been filed with the Company) may, if the Committee so
directs the Company, be paid to such person’s spouse, child, or relative, or an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Company therefor.


(m)Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
the submission of the Plan to the shareholders of the Company for approval shall
be construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options or awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.


(n)No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate, on the one hand, and the
Participant or other person or entity, on the other hand. No provision of the
Plan or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or to otherwise segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under the
Plan other than as unsecured general creditors of the Company.
 
(o)Reliance on Reports. Each member of the Committee and each member of the
Board (and each such member’s respective designees) shall be fully justified in
acting or failing to act, as the case may be, and shall not be liable for having
so acted or failed to act in good faith, in reliance upon any report made by the
independent registered public accounting firm of the Company and its Affiliates
and/or any other information furnished in connection with the Plan by any agent
of the Company or the Committee or the Board, other than such member or
designee.


(p)Relationship to Other Benefits. No payment under the Plan shall be taken into
account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.


(q)Purchase for Investment. Whether or not the Options and shares covered by the
Plan have been registered under the Securities Act, each person exercising an
Option under the Plan or acquiring shares under the Plan may be required by the
Company to give a representation in writing that such person is acquiring such
shares for investment and not with a view to, or for sale in connection with,
the distribution of any part thereof. The Company will endorse any necessary
legend referring to the foregoing restriction upon the certificate or
certificates representing any shares issued or transferred to the Participant
upon the exercise of any Option granted under the Plan.


(r)Governing Law. The Plan shall be governed by and construed in accordance with
the laws of the State of Delaware, without regard to principles of conflicts of
laws thereof, or principles of conflicts of laws of any other jurisdiction that
could cause the application of the laws of any jurisdiction other than the State
of Delaware.


(s)Severability. If any provision of the Plan or any Award or Award Agreement is
or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or entity or Award, or





--------------------------------------------------------------------------------





would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, person or entity or Award, and the remainder of the Plan and any
such Award shall remain in full force and effect.


(t)Obligations Binding on Successors. The obligations of the Company under the
Plan shall be binding upon any successor corporation or organization resulting
from the merger, consolidation or other reorganization of the Company, or upon
any successor corporation or organization succeeding to all or substantially all
of the assets and business of the Company.


(u)409A of the Code.


(i)It is intended that the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan or any other plan maintained by the Company,
including any taxes and penalties under Section 409A of the Code, and neither
the Company nor any Affiliate shall have any obligation to indemnify or
otherwise hold such Participant or any beneficiary harmless from any or all of
such taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as a separate payment.


(ii)Notwithstanding anything in the Plan to the contrary, if the Participant is
a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments or deliveries in respect of any Awards that are “deferred
compensation” subject to Section 409A of the Code shall be made to such
Participant prior to the date that is six months after the date of such
Participant’s “separation from service” within the meaning of Section 409A of
the Code or, if earlier, the Participant’s date of death. All such delayed
payments or deliveries will be paid or delivered (without interest) in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day.


(iii)In the event that the timing of payments in respect of any Award that would
otherwise be considered “deferred compensation” subject to Section 409A of the
Code would be accelerated upon the occurrence of (A) a Change in Control, no
such acceleration shall be permitted unless the event giving rise to the Change
in Control satisfies the definition of a change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of the assets of a corporation pursuant to Section 409A of the Code and any
Treasury Regulations promulgated thereunder or (B) a Disability, no such
acceleration shall be permitted unless the Disability also satisfies the
definition of “disability” pursuant to Section 409A of the Code and any Treasury
Regulations promulgated thereunder.


(v)Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Committee may cancel an Award if the Participant, without the
consent of the Company, (A) has engaged in or engages in activity that is in
conflict with or adverse to the interests of the Company or any Affiliate while
employed by or providing services to the Company or any Affiliate, including
fraud or conduct contributing to any financial restatements or irregularities,
(B) violates a non-competition, non-solicitation, non-disparagement or
non-disclosure covenant or agreement with the Company or any Affiliate, as
determined by the Committee, or (C) if the Participant’s employment or service
is terminated for Cause. The Committee may also provide in an Award Agreement
that in such event the Participant will forfeit any compensation, gain or other
value realized thereafter on the vesting, exercise or settlement of such Award,
the sale or other transfer of such Award, or the sale of shares of Common Stock
acquired in respect of such Award, and must





--------------------------------------------------------------------------------





promptly repay such amounts to the Company. The Committee may also provide in an
Award Agreement that if the Participant receives any amount in excess of what
the Participant should have received under the terms of the Award for any reason
(including without limitation by reason of a financial restatement, mistake in
calculations or other administrative error), all as determined by the Committee,
then the Participant shall be required to promptly repay any such excess amount
to the Company. In addition, the Company shall retain the right to bring an
action at equity or law to enjoin the Participant’s activity and recover damages
resulting from such activity. Further, to the extent required by applicable law
(including, without limitation, Section 304 of the Sarbanes-Oxley Act and
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act)
and/or the rules and regulations of the NASDAQ or any other securities exchange
or inter-dealer quotation service on which the Common Stock is listed or quoted,
or if so required pursuant to a written policy adopted by the Company, Awards
shall be subject (including on a retroactive basis) to clawback, forfeiture or
similar requirements (and such requirements shall be deemed incorporated by
reference into all outstanding Award Agreements).


(w)No Representations or Covenants With Respect to Tax Qualification. Although
the Company may endeavor to (i) qualify an Award for favorable U.S. or non-U.S.
tax treatment or (ii) avoid adverse tax treatment, the Company makes no
representation to that effect and expressly disavows any covenant to maintain
favorable or avoid unfavorable tax treatment. The Company shall be unconstrained
in its corporate activities without regard to the potential negative tax impact
on holders of Awards under the Plan.


(x)No Interference. The existence of the Plan, any Award Agreement, and the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company, the Board, the Committee, or the shareholders of the
Company to make or authorize any adjustment, recapitalization, reorganization,
or other change in the Company’s capital structure or its business, any merger
or consolidation of the Company, any issue of stock or of options, warrants, or
rights to purchase stock or of bonds, debentures, or preferred or prior
preference stocks whose rights are superior to or affect the Common Shares or
the rights thereof or that are convertible into or exchangeable for Common
Shares, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of their assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.


(y)Expenses; Titles and Headings. The expenses of administering the Plan shall
be borne by the Company and its Affiliates. The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings shall
control.





